Wilson, J.
The charter given to the city of Portland, authorized the assessment of property for taxation to be made-in the same manner prescribed by law for assessing and col-lecting county and territorial taxes; and the city assessor' *84could go no farther than the county assessor might in the discharge of the duties of his office. By a statute passed in 1854, page 416, Gen. Stat., the county assessor was required within a prescribed time to assess all the taxable property in Tiis county, and return his roll to the County Commissioners, and that having been done and corrected, his official authority was ended. So with the city assessor. Having completed his assessment roll, as required by ordinance, and returned the same, his authority was ended so far as the annual assessment was concerned. To save any omissions in the return of the county assessors, the legislature, by an act passed January 26th, 1855, section 3, page 418, provided that when the sheriff, engaged in collecting taxes, discovered any such omission to Assess, he might, and it became his duty, to assess such omitted property. No such authority was given to the city of Portland or any of its officers. This act was subsequent to the charter. The city collector, by section five, article six of the charter, only had the power and authority of the sheriff to collect and compel pcvyment of city taxes, not to assess any property. The only exemption to this view of the case is found in section' ten of article four of the charter; but it is not pretended here that the O. S. N. Company could come under that exception. ' They were not then, and have not since been engaged in selling and bartering goods, &c.
"We think that, when the annual assessment was made by the city assessor, in September, 1862, and returned, and the tax levied thereon by the common council, November, 1862, there was not any authority left to the common council to order a re-assessment in April, 1863, unless, under the provisions of the charter, they had taken the proper steps to raise a special tax. The conclusion then is, that the assessment made in the spring of 1863 and returned, was unauthorized and void. In view of the strict construction to be placed upon the authority and powers delegated to municipal corporations, we can come to no other conclusion. The O. S. N. Company had no property subject to assessment until Decem*85ber 5th, 1862, a time subsequent to the annual assessment and laying of the tax for that year; and that company was not within the exception in section ten, article four, of the charter. The O. S. N. Company were not liable to the city of Portland in any amount of taxes as claimed.
Judgment is affirmed.